Motion by the respondents on an appeal from an order of the Supreme Court, Suffolk County, dated June 15, 1999, to dismiss the appeal as academic in light of a decision and order of the same court dated October 28, 1999. By decision and order on motion of this Court dated May 10, 2000, the motion was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is denied as academic in light of our determination of the appeal. Sullivan, J. P., S. Miller, H. Miller and Smith, JJ., concur.